Citation Nr: 0711840	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  96-45 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUE

Entitlement to service connection for psychosis.




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1969 to April 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) from an order of the United States Court of Appeals 
for Veterans Claims (Court) dated in April 2006 that vacated 
and remanded that part of an April 2004 Board decision that 
denied service connection for psychosis.  It originally came 
before the Board on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required prior to Board review in order to comply 
with the Court Order.  The Veterans Claims Assistance Act of 
2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

The Court's Order indicates that VA violated its duty to 
assist the veteran by improperly abandoning further attempts 
to secure his Social Security Administration (SSA) records.  
The Board notes that the RO did request the records and 
received a negative reply from SSA.  In April 2003, the RO 
informed the veteran that a negative response was received 
from SSA, indicating that he had filed a claim in "'95", 
and that, "no medical determination was ever made.  

In the Order, the Court noted that there was a duty to obtain 
Social Security records, as set forth in Woods v. Gober, 14 
Vet. App. 214, 222 (2000) and 38 C.F.R. § 3.159 (b)(2) 
(2006), until it is reasonably certain that such records do 
not exist or that further efforts to obtain these records 
would be futile.  However, the Court noted the Secretary must 
first provide the veteran with the identity of the records it 
was unable to obtain, an explanation of the efforts made to 
obtain the records, a description of any further action VA 
will take to obtain the records, and notice that the claimant 
is ultimately responsible for providing the evidence.  

The Order provides that because the VA failed to inform the 
veteran that SSA had stated that his records had been 
destroyed or that it would make no further efforts to obtain 
them, the appellant did not have the opportunity to make his 
own efforts to obtain copies of the records, or direct VA to 
seek the records from other entities to whom he may have 
given copies, or otherwise seek alternative evidence of his 
condition.  

The Board notes that the Board decision in which this issue 
was vacated involved two other issues which were remanded in 
part for clarification of whether the veteran reapplied for 
SSA benefits and any possible SSA records related to any new 
application.  The Board observes that this is a separate 
request.  

Finally, during the pendency of this appeal, the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all elements of a claim.  Upon a 
review of the file, the Board finds that as the issue on 
appeal is being remanded for additional development the 
veteran should be provided corrective notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim remaining on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The appellant should be provided 
information regarding obtaining his SSA 
records.  He should be informed that SSA 
has stated that his records have been 
destroyed and whether VA will make 
further efforts to obtain them, that he 
may make his own efforts to obtain copies 
of the records or direct VA to seek the 
records from other entities to whom he 
may have given copies, or otherwise seek 
alternative evidence of his condition, 
consistent with 38 C.F.R. § 3.159 (2006).  

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



